Exhibit 10.22
 
SEVERANCE AGREEMENT AND GENERAL RELEASE


Getty Realty Corp., which maintains its principal offices at 125 Jericho
Turnpike, Suite 103, Jericho, New York 11753 (“Getty” or “Company”), and Andrew
M. Smith (sometimes referred to as “Mr. Smith”), residing at 54 Heritage Drive,
Pleasantville, New York 10570, for himself and his present or former heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Agreement as “Employee”), agree that:
 
1.   Last Day of Employment.  Employee’s last day of employment with Getty was
October 31, 2007 (the “Severance Date”).
 
2.             Consideration.  In consideration for signing this Severance
Agreement and General Release ("Agreement") and compliance with the promises
made herein, Getty agrees:
 
a.  to pay to Employee: (1) in full satisfaction of Employee’s rights to 14,250
restricted stock units (“RSU’s”) under all Restricted Stock Unit Agreements
between Employee and Getty, all of which 14,250 RSU’s are fully vested by the
terms of the RSUs as of the date hereof, an amount equal to the closing price
per share of Getty Realty Corp. common stock on October 31, 2007 ($28.43)
multiplied by 14,250 which sum of $405,127.50 (less estimated lawful payroll and
withholding deductions) shall be deposited in the Rabbi Trust (hereinafter
defined) during the Revocation Period (hereinafter defined in paragraph 13 and
held by the Trustee (hereinafter defined) pursuant to the terms of the Rabbi
Trust until 5 business days after the end of the six-month period beginning on
the Severance Date (as required pursuant to the provisions of Internal Revenue
Code Section 409A and the regulations thereunder), on which date the Trustee
shall disburse such amount to Employee by bank check or wire transfer or EFT as
directed by Employee (Such payment in respect of the RSUs will cancel all rights
of Employee under the RSUs);  (2) $196,690.85 as severance, which sum (less
lawful payroll and withholding deductions) shall be deposited in the Rabbi Trust
during the Revocation Period and disbursed by Trustee to Employee on the first
business day after expiration of the Revocation Period, by bank check or wire
transfer or EFT as directed by Employee; (3) $36,655.11 (less lawful payroll and
withholding deductions) for 36.34 accrued vacation, holiday and sick days and
unpaid wages, which sum shall be deposited in the Rabbi Trust during the
Revocation Period and disbursed by Trustee to Employee on the first business day
after expiration of the Revocation Period, by bank check or wire transfer or EFT
as directed by Employee;
 
 

--------------------------------------------------------------------------------


 
b.  contemporaneously with the execution of this Agreement, Employee has
delivered to Getty an election of coverage continuation under COBRA with regard
to Employee and Employee’s family in accordance with and subject to the terms of
Getty’s medical and dental plans (the “Plans”) and COBRA and Getty shall pay the
cost of COBRA coverage under the Plans (“COBRA Coverage”); provided, however,
that if COBRA Coverage extends beyond October 31, 2008, the cost for such
coverage shall be paid by Employee;
 
c.  Employee has delivered to Getty all necessary documentation to effect a
direct rollover of the vested balance in Employee’s Retirement and Profit
Sharing Plan (401k) Account with Getty (approximately $100,000), and Getty, if
it has not done so already, shall direct and otherwise cause the plan
administrator to wire transfer or EFT such balance, within ten business days
after expiration of the Revocation Period, in accordance with Employee’s direct
rollover instructions; and,
 
d.  to direct and otherwise cause the plan administrator to wire transfer or EFT
to the Trustee for deposit into the Rabbi Trust the  Employee’s vested balance
in the Supplemental Retirement Plan Account with Getty which value was
approximately $58,995.70 as of October 31, 2007, less estimated lawful payroll
and withholding deductions, which sum shall be held until 5 business days after
the end of the six-month period beginning on the Severance Date  (as required
pursuant to the provisions of Internal Revenue Code Section 409A and the
regulations thereunder), on which date the sum shall be disbursed to Employee by
the Trustee by bank check or wire transfer or EFT as directed by Employee.
 
 
2

--------------------------------------------------------------------------------


 
For purposes hereof, the term “Rabbi Trust” shall mean the escrow account
established with the firm of Handsman and Kaminsky, LLP and the term “Trustee”
shall mean “Handsman and Kaminsky, LLP.”
 
3.           No Consideration Absent Execution of this Agreement.  Employee
understands and agrees he would not receive all of the monies and benefits
specified in or in the manner described in Paragraph 2 above or otherwise
identified in this Agreement as consideration, except for his execution of this
Agreement and the fulfillment of the promises contained herein, and Getty
understands that Employee would not be executing this Agreement and providing a
release of rights to restricted stock units and all other claims of every and
any kind, known or unknown, including but not limited to those in connection
with the severance of his employment, if he was not receiving all of the monies
and benefits specified in or in the manner described in Paragraph 2 and
elsewhere in this Agreement.
 
4.           General Release of Claims and Indemnification.
 
a.           Except with respect to Getty’s performance of its obligations under
this Agreement, and as hereinafter expressly provided in this Paragraph 4 below,
Employee knowingly and voluntarily releases and forever discharges Getty and any
present or former parent corporations, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof (and their
respective heirs, successors and assigns), both individually and in their
business capacities, and their employee benefit plans and programs and their
administrators, fiduciaries and functionaries (collectively referred to
throughout this Agreement as “Employer”), of and from any and all claims, known
and unknown, Employee has or may have against Employer as of the date of
execution of this Agreement by Employee, including, but not limited to any
alleged violation of any State or federal law (statutory or common law),
regulation or ordinance (as the same may have been amended) or any company
policy, plan or program.  Except as to his right to receive the payments
provided in Paragraph 2 above, Employee waives and releases all rights and
claims Employee may have against Employer for salary, bonus, benefits,
restricted stock units, stock options, dividends or for any other thing
whatsoever.  This general release of all claims includes, but is not limited to,
claims arising under:
 
 
3

--------------------------------------------------------------------------------


 
·     
Title VII of the Civil Rights Act of 1964;

 
·     
The Civil Rights Act of 1991;

 
·     
Sections 1981 through 1988 of Title 42 of the United States Code;

 
·     
The Employee Retirement Income Security Act of 1974;

 
·     
The Immigration Reform and Control Act;

 
·     
The Americans with Disabilities Act of 1990;

 
·     
The Age Discrimination in Employment Act of 1967;

 
·     
The Sarbanes-Oxley Act;

 
·     
The Workers Adjustment and Retraining Notification Act;

 
·     
The Occupational Safety and Health Act;

 
·     
The Fair Credit Reporting Act;

 
 
4

--------------------------------------------------------------------------------


 
·     
The New York State Executive Law (including its Human Rights Law);

 
·     
The New York City Administrative Code (including its Human Rights Law);

 
·     
The New York State Labor Law;

 
·     
The New York wage, wage-payment and wage–hour laws;

 
·     
Any other federal, state or local civil, human rights, bias, whistleblower,
securities, real estate, tax, accounting, discrimination, retaliation,
compensation, employment, labor or other local, state or federal law, regulation
or ordinance of any kind;

 
·     
Any amendments to the foregoing laws;

 
·     
Any benefit, payroll or other plan, policy or program;

 
·     
Any public policy, contract, third-party beneficiary, tort or common law claim;
or,

 
·     
Any claim for costs, fees, or other expenses including attorneys’ fees.

 
b.           In further consideration hereof, Employer knowingly and voluntarily
releases and forever discharges Employee of and from any and all claims, known
and unknown, Employer has or may have against Employee as of the date of
execution of this Agreement by Employer, including, but not limited to, any
alleged violation of any State or federal law (statutory or common law),
regulation or ordinance (as the same may have been amended) or any company
policy of Getty; and,
 
c.           The parties agree that Mr. Smith shall be indemnified to the
fullest extent permitted by the Maryland General Corporation Law, the Company’s
By-laws, Charter, rules and regulations and to the same extent as similarly
situated officers of Getty, including, but not limited to, its President, Chief
Executive Officer or Chief Financial Officer for acts undertaken with respect to
his duties as an employee of Getty.  It is agreed further that Mr. Smith shall
be a covered insured under the Company’s directors and officers liability
insurance policy to the same extent as the President, Chief Executive Officer or
Chief Financial Officer and similarly situated officers of the Company.  It
further is agreed if the Company is sold, it shall cause the sale or merger
agreement to require the successor to comply fully with this covenant.
 
 
5

--------------------------------------------------------------------------------


 
5.           Acknowledgments and Affirmations.
 
a.           Employee and Employer each affirms to the other that it has not
filed, caused to be filed, and presently is not a party to any claim filed
against the other and has released any and all claims not explicitly preserved
by Employee to receive the consideration provided hereunder;
 
b.           Employee affirms he has no known workplace injuries, diseases or
occupational illnesses and further affirms that he is unaware of any facts that
could be the basis for a claim of discrimination against the Employer;
 
c.           Employee affirms he will continue to maintain the confidentiality
of Employer’s confidential and other non-public information consistent with
Employer’s policies attorney-client privileges, and common law, except as
compelled by judicial process or court or governmental order or proceeding;
 
d.           Employee also affirms that upon receipt of the consideration to be
paid or provided to Employee under Paragraph 2 hereof, he will have been paid
and/or have received all compensation, wages, bonuses, commissions, and/or
benefits to which Employee may be entitled based on services performed and
Employee’s execution of this Agreement,  subject to terms of this
Agreement.  Employee affirms that he has been granted any leave to which he was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;
 
 
6

--------------------------------------------------------------------------------


 
e.           Both Employer and Employee acknowledge that this Agreement does not
limit either party’s right, where applicable, to file or participate in an
investigative proceeding, to the extent permitted by law, before the U.S. Equal
Employment Opportunity Commission providing that Employee shall not be entitled
to recover any individual monetary relief or other individual remedies;
 
f.           In the event any claim is made by Employee that is not barred  by
this Agreement and any remedy is provided upon such a claim by Employee, all
monies paid hereunder shall be a set–off against and shall be used to satisfy
any relief or recovery award to Employee and if Employee files any claim of any
kind whatsoever, not explicitly preserved by Employee under this Agreement
(excluding cross, counter or similar claims that he may bring in response to any
claim brought against him by Getty), he shall return all of the consideration
paid under Paragraph 2 above and shall pay the cost of the legal fees incurred
by Employer to defend that action, subject to applicable law; and,
 
g.           Employee represents he has returned all of Employer’s equipment
(except the Dell Latitude 430, Magellan 2000, Blackberry and Canon camera, which
he shall be permitted to retain in consideration hereof) and has no knowledge
that he has any original or copies of any Company documents and information,
regardless of the form, and agrees to return such documents and information, or
forward to the asmith@gettyrealty.com e-mail account any e-mails regarding
Company business received or sent from any e-mail account under his control that
have not been deleted, if he finds any in his possession and will thereafter
purge any Company data stored in any electronic form in his possession prior to
the end of the Revocation Period.
 
 
7

--------------------------------------------------------------------------------


 
6.           Confidentiality.
 
a.           Employee shall not, from the date of this Agreement, except as
compelled by law or court order or administrative agency proceeding, or except
to the extent of the publicly available information regarding the same,
publicize or disclose to any person or entity (excluding Employee’s immediate
family, attorney and tax advisor, as set forth in section 6.b., below, who
themselves shall adhere to all confidentiality covenants herein upon being
provided such disclosure), any term of or the making of this Agreement or the
facts or circumstances relating to the making of this Agreement.  This covenant
of complete confidentiality includes, but is not limited to, the terms or the
making of this Agreement and Employee’s receipt of the payments hereunder,
including the amount of said payments, except to the extent of the publicly
available information regarding the same;
 
b.           Consistent with section 6.a. above, other than to discuss the terms
hereof with Employee’s immediate family, attorney and tax advisor (each of whom
must first agree not to make any disclosure that Employee himself could not
make), Employee will not disclose to anyone any fact, document or other
information produced or obtained in connection with this Agreement or which
Employee obtained as a consequence of being employed by Getty, except to the
extent of the publicly available information regarding the same.  Employee shall
be liable for any damages caused by his own or any other person’s established
violation of this covenant or any other clause of this Agreement (provided such
person is not testifying or making disclosure in response to legal process and
is one to whom Employee has disclosed any fact, document or other information
produced or obtained in connection with this Agreement);
 
 
8

--------------------------------------------------------------------------------


 
c.           Employee further agrees he will not, contact any current or former
Getty employees other than Getty’s CEO (or his designee) and the CFO (but only
with respect to benefits and payments due under the Agreement), to discuss the
terms of this Agreement, the circumstances giving rise to the parties’ entering
into this Agreement or his separation from employment except to the extent of
the publicly available information regarding the same and except that Employee
shall be permitted to say that he resigned in order to pursue other business
interests;
 
d.           Employee confirms that, as of the date of the execution of this
Agreement, he has not told anyone about the terms of this Agreement or the
payments being made hereunder other than his immediate family, present attorney,
tax advisor, Getty’s outside corporate counsel, Handsman & Kaminsky LLP and the
EVP (Kevin Shea) and CFO (Tom Stirnweiss) of Getty;
 
e.           Employee affirms that he has returned, or prior to the end of the
Revocation Period will return, (or in the case of Company business communicated
in e-mails received or sent on e-mail accounts under his control, Employee has
or will forward such to asmith@gettyrealty.com), all of Employer’s equipment in
his possession or control (except the Dell Latitude 430, the Magellan 2000,
Blackberry and Canon camera, which he shall be permitted to retain in further
consideration of this Agreement), as well as all originals and copies of any
Company documents, e-mails and information, regardless of the form.  Employee
will thereafter purge any Company data stored in any electronic form in his
possession prior to the end of the Revocation Period. Employee also affirms he
is in possession (or prior to receiving the payments under Paragraph 2 above
will be in possession) of all of his own personal property that he had at
Employer’s premises and that Employer is not in possession of any of Employee’s
property;
 
 
9

--------------------------------------------------------------------------------


 
f.           Employee acknowledges that during the course of his employment, he
had access to information that is confidential and proprietary to Employer and
not publicly available (“Confidential Information”).  Employee agrees Employer
had no obligation to specifically identify any information as Confidential
Information for it to be entitled to protection as such.  For purposes of this
Agreement, Confidential Information shall include all information that is not
publicly available and concerns the business affairs of Employer or its
tenants.  Except as compelled by law or court order or subpoena or
administrative agency proceeding, Employee agrees not to disclose to any person
any Confidential Information without the prior written consent of Employer;
 
g.           Employee understands and agrees that violation of this paragraph or
violation any other material provision of this Agreement will constitute a
material breach of this Agreement, which will cause Employer to suffer
immediate, substantial and irreparable injury and which will be a sufficient
basis for an award of injunctive relief and monetary damages (without affecting
the remainder of this Agreement) as well as providing Getty with the right to
cease providing any outstanding consideration without affecting Employee’s
release of claims, to the extent permitted by law;
 
h.           Getty itself and its senior management will provide a letter of
reference and will not discuss the circumstances of Mr. Smith’s employment or
the cessation thereof other than as provided by paragraph 7, hereafter; and,
 
 
10

--------------------------------------------------------------------------------


 
i.           In addition to the specific obligations regarding the
confidentiality of this Paragraph 6, Employee agrees that he will not discuss,
disclose or otherwise publicize any business or legal dealings of the Company,
or of its current or former shareholders, officers, directors, employees,
insurers, attorneys or agents.  This prohibition is absolute, and includes
verbal, written and electronic communications (such as e-mails and computer
“blogs”).  Nothing in this Agreement will prevent Employee from responding
truthfully in response to any lawfully-issued subpoena, but since he was Getty’s
General Counsel (and to the extent not compromised because he also was Getty’s
President), all ethical, privilege and confidentiality obligations apply in
full, and nothing herein shall be deemed to limit in any way Employee’s
compliance with any court order, or judicial or administrative order or
subpoena.  Employee agrees to notify Employer of the receipt of same (unless
notification is prohibited by governmental order).  If Employee shall require
the advice of legal counsel in connection with his response or compliance with
any such subpoena or order, Employer shall arrange for, reasonably select (in
the same class as DLA Piper LLP) and compensate such attorney.
 
7.           Non-Disparagement.  Employee and Getty, by its senior officers (and
Getty will direct, and be responsible for compliance by, its President,
Executive Vice President, and Chief Financial Officer and similarly situated
officers) agree not to defame, disparage or demean each other in any manner
whatsoever.  Both parties agree that Employee’s departure from Getty shall be
described only as a resignation by Employee to pursue other business
interests.  The parties agree that Getty shall not issue any press release with
regard to Employee’s departure from Getty.
 
8.           Governing Law and Interpretation.  This Agreement shall be governed
and conformed in accordance with the laws of the State of New York without
regard to its conflict or choice of law provisions to create binding general
mutual releases.  In the event Employee or Employer breaches any provision of
this Agreement, Employee and Employer affirm that either may institute an action
to specifically enforce any term or terms of this Agreement.  Before doing so,
the party alleging a breach occurred shall provide at least ten (10) days notice
to the other party and an additional ten (10) days after notice is received to
permit the other party to remedy the alleged breach.
 
 
11

--------------------------------------------------------------------------------


 
9.           Severability. If any provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction, the parties
agree the court shall have the authority to modify, alter or change the
provision(s) in question to make the Agreement legal and enforceable. If this
Agreement cannot be modified to be enforceable, excluding the general release
language, such provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.  If the general release
language is found to be illegal or unenforceable, Employee agrees to execute a
binding replacement release (consistent with this Agreement) without further
consideration.  In the event Employee refuses to execute a binding replacement
release, he agrees to return all consideration paid pursuant to this Agreement
immediately.
 
10.           Amendment.  Except as provided in the preceding paragraph, this
Agreement may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Agreement.
 
11.           Resolution of Disputes. Any controversy or claim arising out of
this Agreement, or the breach thereof, shall be decided by the U.S. District
Court for the Eastern District of New York sitting in Suffolk County or the New
York State Supreme Court in and for Nassau County.  All such claims shall be
adjudicated by a judge sitting without a jury.
 
12.           Availability for Advice.  Employee agrees that, without additional
compensation, he will cooperate with, and provide assistance to, Getty during
November and December 2007, and thereafter from time to time, as his schedule
reasonably allows, in connection with the transitioning of the real estate,
litigation, environmental and corporate or other matters he was managing, and
those he managed during the term of his employment.  Employee’s availability to
provide such assistance may be by telephone, email or in person as may be
reasonably necessary (as determined reasonably by Employee).
 
 
12

--------------------------------------------------------------------------------


 
13.           Nonadmission of Wrongdoing.  The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by either party
of any liability or unlawful conduct of any kind.
 
14.          Revocation.  Employee may revoke this Agreement at any time during
the seven (7) calendar days following the day he executes this Agreement (the
“Revocation Period”).  Any revocation within this period must be submitted, in
writing, to Leo Liebowitz, Chairman and CEO, and state, “I hereby revoke my
acceptance of our Severance Agreement and General Release.”  The revocation must
be personally delivered to Leo Liebowitz or his designee, or mailed to Leo
Liebowitz and postmarked within seven (7) calendar days of execution of this
Agreement.  If the last day of the Revocation Period is a Saturday, Sunday, or
legal holiday in New York, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.
 
15.           Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or
understandings between the parties.  Employee acknowledges that he has not
relied on any representation, promise, or agreement of any kind made to him in
connection with his decision to accept this Agreement, except for those set
forth in this Agreement.
 
 
13

--------------------------------------------------------------------------------


 
16.           Section Headings.  Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement.
 
17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and each of which shall together
constitute one and the same agreement.  This Agreement will not become
enforceable until executed by both the Employer and Employee.
 
18.           Legal Fees.  Each party will be responsible for its own legal fees
or costs, if any, incurred in connection with the negotiation and settlement of
this Agreement.  In the event that the payments required to be made to or for
the benefit of Employee under Paragraph 2 above are not timely paid, after the
remedial protocol set forth in Paragraph 8 is utilized, but payment is not
received and Employee commences any action or proceeding to enforce such
provisions and to cause such payments to be made, and if Employee prevails in
such action or proceeding, then Employee shall be entitled to reimbursement of
his attorneys’ fees and costs incurred in connection with such action or
proceeding. If a trust is established as set forth hereinabove, Employee shall
bear the full cost of establishing and maintaining said trust.
 
19.           Competence to Waive Claims.  At the time of considering or
executing this Agreement, Employee was not affected or impaired by illness, use
of alcohol, drugs or other substances or otherwise impaired.  Employee is
competent to execute this Agreement and knowingly and voluntarily waives any and
all claims he may have against Employer.  Employee certifies that he is not a
party to any bankruptcy, lien, creditor-debtor or other proceedings which would
impair his right or ability to waive all claims he may have against Employer.

 
EMPLOYEE ACKNOWLEDGES HE HAS BEEN ADVISED THAT HE HAS TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION
OF THIS AGREEMENT.  EMPLOYEE ALSO CONFIRMS THAT HE RECEIVED THE INITIAL DRAFT
HEREOF ON OCTOBER 29, 2007.
 
 
14

--------------------------------------------------------------------------------


 
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, AND ELSEWHERE IN THIS AGREEMENT,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST EMPLOYER AS OF THE DATE EXECUTED BY EMPLOYEE (OTHER THAN CLAIMS RELATED
TO GETTY’S PERFORMANCE UNDER THIS AGREEMENT).
 


 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:
 

      GETTY REALTY                                By: /s/ Andrew M. Smith   By: 
/s/ Leo Liebowitz   Andrew M. Smith     Leo Liebowitz         Chairman and CEO  
                  Date: 11/13/07   Date:  11/13/07

 
 
 
15